Court of Appeals, State of Michigan

                                             ORDER
                                                                         Deborah A. Servitto
Estate of Grace Lewis v New Horizon Rehabilitation Service Inc             Presiding Judge

Docket No.    322922                                                     Kurtis T. Wilder

LC No.        2012-127632 NO                                             Mark T. Boonstra
                                                                           Judges


             The Court orders that plaintiffs motion for reconsideration is GRANTED.                The
December 1, 2015 opinion is hereby VACATED, and a new opinion is attached.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  MAR 3 1 2016
                                      Date